Citation Nr: 0424711	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for small cell cancer 
of the lung, claimed as secondary to asbestos exposure.

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from March 1949 to June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for small cell lung cancer, including as secondary 
to asbestos exposure, and for a back disorder.

The issue as to small cell lung cancer is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification if further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  Service medical records are negative for any complaints, 
findings, or a diagnosis of a back disorder.  The service 
separation examination does not show a chronic back disorder.  

2.  There is no competent medical evidence of record relating 
the veteran's current back disorder, variously diagnosed as 
cervical compression, cervical stenosis with leg weakness, 
spinal stenosis, and pain in legs with "rule out" spinal 
stenosis to any disease or injury which occurred during 
active military service.


CONCLUSION OF LAW

A chronic acquired back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim filed in June 2002.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective on August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (Board must make a determination as 
to applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in July 2002, the RO informed the appellant 
of the VCAA and its effect on his claims.  In addition, the 
appellant was advised, by virtue of a detailed April 2003 
statement of the case (SOC) and a December 2003 supplemental 
statement of the case issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the April 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2003).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Legal Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service (or within a pertinent presumption period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

In the present case, the service medical records are negative 
for any complaints, findings, or diagnosis of a back disorder 
in service.  The veteran's separation examination indicates 
that no significant abnormalities of his spine were found.

The first medical evidence of record of a back disorder is in 
April 2000, more than 52 years after service.  Private 
medical records show diagnoses of cervical compression, 
cervical stenosis with leg weakness, spinal stenosis, and 
pain in the legs with "rule out" spinal stenosis.  These 
medical records, however, provide no etiology of a back 
disorder and do not link a diagnosed back disorder to any 
disease or injury which occurred during the veteran's active 
military service.

The veteran contends that his current back disorder is 
related to service.  The Board has carefully considered the 
veteran's contentions.  He is competent, as a layman, to 
report that as to which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  He, is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His statements therefore are not competent medical 
evidence of a nexus between a current back disorder and 
active service, or claimed continuity of symptomatology 
demonstrated after service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's currently claimed back 
disorder began during service.  There is no competent medical 
evidence that the veteran has a chronic acquired back 
disorder which has been linked to service.  No probative, 
competent medical evidence exists of a relationship between 
any currently claimed back disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi,14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, supra. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002).  VA has published regulations implementing many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

Service records show that the veteran was assigned to a Coast 
Guard cutter during his period of active service, and he 
asserts that he was exposed to asbestos while on shipboard.  
His pre-service employment was as a plumber's helper, from 
November 1947 to February 1948.  Regarding exposure to 
asbestos, the evidence of record shows that in April 2002 the 
veteran reported exposure in service, and also that he had 
remodeled an old farm house which contained some asbestos 
materials.  He was a smoker, and said he quit smoking in 
1990.  He has been diagnosed with small cell lung cancer. 

To establish entitlement to service connection for an 
asbestos related disease, a claimant must present specific 
evidence of in-service exposure to asbestos, and also of a 
relationship between such exposure and the disability for 
which service connection is claimed.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

VA has published guidelines for compensation claims based 
upon asbestos exposure in Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21 
(1997).  The guidelines include a non-exclusive listing of 
asbestos related diseases/abnormalities.  Manual M21-1, Part 
VI, par. 7.21(a)(1), (2).  Although a lay person is not 
competent to testify as to the cause of disease, an appellant 
is competent to testify as to the facts of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
guidelines provide, in part, that the clinical diagnosis of 
an asbestos-related disorder requires a history of exposure 
and radiographic evidence of parenchymal disease; that VA is 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  See Ashford v. Brown, 10 Vet. App. 
120 (1997); McGinty, supra.

The above guidelines for developing asbestos-related claims 
do not establish a presumption of exposure to asbestos for 
any class of veterans, but do require full evidentiary 
development, to include medical evidence as to nexus, before 
a final decision is made.  See Dyment v. Principi, supra, 287 
F. 3d at 1383.  Further development is needed before 
appellate review and adjudication.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should request that the veteran 
describe his post-service civilian employment, 
to include whether and to what extent he was 
exposed to asbestos.  

3.  After allowing a reasonable period of time 
for the veteran to respond, the RO should obtain 
a VA medical opinion.  The medical reviewer 
should be advised of the RO's findings as to the 
extent of asbestos exposure which the veteran 
underwent in service.

a.  The reviewer should proffer an 
opinion, with supporting analysis, as to 
whether the veteran's small cell cancer 
of the lung is an asbestos-related lung 
disorder and if so, whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
veteran's small cell cancer of the lung 
was caused or aggravated by the veteran's 
exposure to asbestos while serving on a 
Coast Guard cutter during his service in 
the U.S. Coast Guard from March 1949 to 
June 1949 or whether such an etiology is 
unlikely (i.e., less than a 50-50 
probability). 

b.  A rationale should be provided for 
all opinions offered.  The veteran's 
claims folder should be made available to 
the reviewing physician in conjunction 
with the review of this matter, and the 
final report should indicate whether such 
review was performed. 

4.  After undertaking any other development 
deemed essential in addition to that specified 
above, the RO should readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the appellant should be provided an SSOC 
containing notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



